COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                                EL PASO, TEXAS
 BRANDON TOMLINSON,                   '
                                                 No. 08-12-00335-CV
                     Appellant,       '
                                                    Appeal from the
 v.                                   '
                                               County Court at Law No. 4
 SYDNA H. GORDON, Trustee of the      '
 TOMLINSON RESIDUARY TRUST,                     of Dallas County, Texas
                                      '
                              Appellee.           '                (TC# CC-12-04862)

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a motion for

extension of time to file his brief, we dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

Appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for

such failure. TEX. R. APP. P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex. App. -- San Antonio 1998, no writ).

       On December 4, 2012, the Clerk of the Court notified Appellant that his brief was past due

and no motion for extension of time to file a brief had been received. The Clerk also informed the

parties of the Court’s intent to dismiss the appeal for want of prosecution unless, within ten days of

the notice, a party responded showing grounds to continue the appeal. No response has been

received as of this date. We dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                               GUADALUPE RIVERA, Justice
January 30, 2013
Before McClure, C.J., Rivera, and Rodriguez, JJ.